AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for the_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                        Jan 31, 2020
 JOSHUA BRENT STULLER, individually and on behalf
          of all others similarly situated,                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                     v.
CHELAN COUNTY WASHINGTON; BILL LARSEN, in his official
                                                                     )       Civil Action No. 2:18-CV-178-RMP
capacity as Interim Director of the Chelan County Regional Justice   )
Center; and LESLIE CARLSON, in her official capacity as the Chelan   )
County Regional Justice Center Mental Health Manager, and their
agents, employees, and successors,
                             Defendants
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Dismissal with Prejudice, ECF No. 56, is GRANTED. Plaintiff’s Complaint is
’
              dismissed with prejudice and without fees or costs to any party.




 This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Rosanna Malouf Peterson                                  on a Stipulated Motion for Dismissal.




Date: January 31, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
